ORDER

PER CURIAM.
Defendant, James Herron, appeals from the judgment entered after a bench trial finding him guilty of murder in the second degree, in violation of section 565.021 RSMo (2000) (Count I), two counts of robbery in the first degree, in violation of section 569.020 RSMo (2000) (Counts III and V), and three counts of armed criminal action, in violation of section 571.015 RSMo (2000) (Counts II, IV, and VI). The trial *143court found defendant to be a prior and persistent offender and sentenced him to life in prison on each of the six counts, Counts I, III, IV, V, and VI to be served concurrently, and Count II to be served consecutively to Count I.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).